UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 11-K XANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number001-13643 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: PROFIT SHARING PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ONEOK, Inc. 100 West Fifth Street Tulsa, Oklahoma74103 Table of Contents REQUIRED INFORMATION The following financial statements prepared in accordance with the financial reporting requirements of ERISA and exhibits are filed for the Profit Sharing Plan for employees of ONEOK, Inc. and its subsidiaries: Financial Statements and Schedules Report of Independent Registered Public Accounting Firm Statements of Net Assets Available for Benefits - December 31, 2010 and 2009 Statement of Changes in Net Assets Available for Benefits - Year Ended December 31, 2010 Notes to Financial Statements Schedule H, Line 4i - Schedule of Assets (Held at End of Year) Exhibits 23 - Consent of Independent Registered Public Accounting Firm Table of Contents ONEOK, INC. PROFIT SHARING PLAN Financial Statements and Supplemental Schedule December 31, 2010 (With Report of Independent Registered Public Accounting Firm) Table of Contents ONEOK, INC. PROFIT SHARING PLAN TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits - December 31, 2010 and 2009 2 Statement of Changes in Net Assets Available for Benefits - Year Ended December 31, 2010
